Citation Nr: 1532224	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

Entitlement to an effective date prior to February 28, 2008 for the grant of entitlement to service connection for generalized anxiety disorder (GAD).    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1980 to February 1992 and from May 1993 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which granted entitlement to service connection for GAD and assigned a 30 percent disability rating, effective February 28, 2008.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

February 28, 2008 is the earliest date that VA received communication from the Veteran indicating intent to apply for entitlement to service connection for a psychiatric disability, to include GAD.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 2008 for the grant of entitlement to service connection for GAD has not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran's claim for entitlement to an earlier effective date for the grant of entitlement to service connection for GAD arises from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the appellant.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a March 2008 letter, prior to the July 2008 rating decision on appeal.

With respect to the duty to assist, the Board finds that this has been fulfilled.  As will be discussed further below, the outcome of this appeal turns on the date a claim for entitlement to service connection was received.  There is no indication of any outstanding records or other action that VA could take to assist the Veteran in substantiating his claim.      

In sum, VA has satisfied its duty to notify and assist.

II.  Legal Criteria

Generally, for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was also subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA...may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has stated that "[a] claim for VA benefits requires '(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.'  (quoting Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009)).  DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011).  The Court has additionally stated that "[t]he requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits" and that "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  See also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, factors to consider include "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim").  More specifically, in Clemons, the Court stated that "the claimant's intent in filing a claim is paramount to construing its breadth."  Id. 

In addition, VA is required, with respect to all pro se pleadings, to "give a sympathetic reading to the [V]eteran's filings by 'determin[ing] all potential claims raised by the evidence.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, the Court has additionally stated that "[w]hile the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32, 35 (1998).  

III. Analysis 

In a statement received February 28, 2008, the Veteran's representative submitted a claim that under the "Regarding" heading stated "Claiming Secondary SC for Depressive Disorder" and that further stated "[w]e are claiming secondary service connection psychiatric disability to the established SC Heart Disability."  In a July 2008 rating decision, the RO granted entitlement to service connection for GAD, effective February 28, 2008, which the rating decision noted to be the date VA received the Veteran's claim.

After review of the record, the Board finds that the criteria for an effective date earlier than February 28, 2008 for the grant of entitlement to service connection for GAD has not been met.  In this case, February 28, 2008 is the earliest date that VA received communication from the Veteran indicating intent to apply for entitlement to service connection for a psychiatric disability, to include GAD.  As noted, for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  Assuming (without deciding) for purposes of this decision that entitlement arose for entitlement to service connection for GAD prior to February 28, 2008, the date of claim, as the later date, will be the effective date for the grant of entitlement to service connection for GAD.  As February 28, 2008 is the date of the Veteran's claim, it is therefore the earliest effective date that can be assigned for the grant of entitlement to service connection for GAD.  

The Board has considered the Veteran and his representative's contentions.  A July 2009 Notice of Disagreement (NOD) that appears to have been completed by the Veteran's representative stated that "[w]e ask for an effective date of 02/01/1995, and submit it is reasonable an inferred claim exists."  On the March 2010 VA Form-9, again apparently completed by the Veteran's representative, it was stated that "[w]e submit an earlier effective date is reasonable based on beneficial VA Law, and specifically articulating specific symptoms regarding anxiety/depression" and that "[p]er the Veterans Claims Assistance Act, we submit the necessary development is a two-way street; the Veteran noted symptoms and is not in a position to render a medical opinion."  The argument being made appears to be that in statements prior to the February 28, 2008 claim, the Veteran referenced symptoms regarding anxiety (or otherwise related to psychiatric disability) and as such, those earlier statements should be considered a claim for entitlement to service connection for a psychiatric disability, to include GAD.  As such, the Board will examine the documents of record that reasonably raised an issue of whether a claim for entitlement to service connection for a psychiatric disability, to include GAD, had been filed, or should have been recognized as an informal claim.  

With respect to the specific date cited in the July 2009 NOD of February 1, 1995, that date appears to be in reference to the effective date of the Veteran's service-connected coronary artery disease as listed on the July 2008 rating decision codesheet.  The Board notes that the January 1996 rating decision granting entitlement to service connection for coronary artery disease assigned an effective date of November 23, 1994.  In that regard, a statement received on November 23, 1994 from the Veteran stated "request my claim for service-connection be amended to include atherosclerotic heart disease" and referenced attached medical records (which related primarily to treatment for the Veteran's heart and did not reference or relate to psychiatric disability).  The Veteran's representative submitted a cover letter dated the same day that noted "Req SC Heart Condition."  These statements did not indicate an intent to apply for entitlement to service connection for a psychiatric disability, to include GAD, or otherwise identify symptoms associated with such a disability and as such cannot be the basis of a claim.  To specifically respond to the argument presented in the July 2009 NOD, there is no basis for an effective date of February 1, 1995, as no claim had been received to allow such an effective date.  

The next documents that reasonably raised an issue of whether a claim was filed were February 2001 statements and accompanying medical records.  In a February 2001 statement, the Veteran stated "[t]his is to claim service connection for hypertension.  This is also a claim for increased evaluation of my service connected heart disease.  Current medical evidence is attached."  The Veteran's representative submitted a February 2001 cover letter that stated "Vet's claim for sc for hypertension and claim for increase in existing sc heart disease" and stated "Naval reserve center record dated [December 1996] and current VA Medical Center Phoenix treatment reports showing evidence of hypertension are submitted to support claim."  

As referenced, medical documentation was submitted with the February 2001 statement, which included 26 pages.  A December 1996 Navy reserve treatment record included a notation of "feels anxious/nervous, heart rate is elevated" and noted that the Veteran was referred to the cardiologist.  A November 7, 2000 VA treatment note stated that the Veteran "has awakened feeling anxious and aware of his heart."  Underlined in the original, presumably from the Veteran or his representative, were the words "feeling anxious and aware of his heart."  A November 8, 2000 VA treatment note from Dr. R.H. stated that the Veteran complained of "feeling anxious," which was underlined, and that this symptom seemed to have worsened "since the Atenolol was raised."  A problem list included the notation of "Anxiety/Depression."  The note further included under the "plan" heading a "[t]rial of citalopram."  A November 14, 2000 VA note noted that the Veteran's wife reported that the Veteran was "very anxious with insomnia last [night]" and that he was "anxious, not sleeping well and is depressed," which included "anxious, not sleeping well and" as underlined.  The note also included a statement that was attributed to a paramedic of "? anxiety."  The note further referenced that the Veteran was admitted to the hospital and that the "primary [diagnosis] is dizziness, sec[ondary] is anxiety."  A November 17, 2000 VA treatment note stated that the Veteran was out of the hospital and that he reported "[h]e just had a reaction to some meds," with "had a reaction to some meds" underlined.  A November 17, 2000 VA treatment note from Dr. R.H. stated that the Veteran was "released from th[e] hospital for evaluation of tachycardia and hypertension" and that "he was taken off citalopram as they felt he was having adverse side effects from it."  A November 28, 2000 VA treatment note from Dr. R.H. stated that the Veteran was admitted to the hospital "for evaluation of tachycardia and extreme fatigue and restlessness" and that the Veteran "denies depression at this time."  The problem list did not include a notation of anxiety or depression.  

Upon review, the February 2001 statements and medical record submitted were not a claim for entitlement to service connection for a psychiatric disability, to include GAD.  These statements did not indicate an intent to apply for entitlement to service connection for a psychiatric disability, to include GAD, or identify such a benefit as being sought.  Both the Veteran's statement and the Veteran's representative's cover letter did not reference a psychiatric disability or otherwise identify symptoms associated with such a disability.  As noted above, the medical records submitted did reference psychiatric disability, to include symptoms of anxiety and a diagnosis of "Anxiety/depression."  Portions, as noted, were also underlined.  The Board finds that the underlining of certain words within medical records, to include words relating to psychiatric disability, to not be sufficient to indicate an intent to apply for entitlement to service connection for a psychiatric disability, to include GAD, or to identify such a benefit as being sought, as would be required for a claim.  Also, as cited above, the Court in Clemons stated that a factor to consider when determining the scope of a Veteran's claim included "the information the claimant submits."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the information that the Veteran submitted did include medical records relating to psychiatric disability, without an intent to apply for benefits or an identification of the benefits sought, these records were not sufficient to have raised a claim.  In this regard, the "mere presence" of medical records relating to psychiatric disability is not sufficient to indicate an intent to apply for benefits and is also therefore not sufficient to raise a claim.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  In sum, the February 2001 statements and medical records submitted did not indicate an intent to seek benefits or identify the benefit sought, with respect to entitlement to service connection for a psychiatric disability, to include GAD, and cannot therefore be considered a claim.  

The next documents that reasonably raised an issue of whether a claim was filed was an August 2001 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and the accompanying representative's cover letter.  In the "remarks" section on the VA Form 21-8940, the Veteran noted that "the primary reason for leaving my last job was to reduce personal and family stress levels.  Increasing blood pressure, stress and the resulting anxiety has taken its toll for several years and has been most pronounced this past year or so."  The Veteran's representative submitted an accompanying August 2001 cover letter that stated "Veteran's claim for total evaluation based on individual unemployability."  Upon review, the August 2001 VA Form 21-8940 and representative's cover letter were not a claim for entitlement to service connection for a psychiatric disability, to include GAD.  These statements did not indicate an intent to apply for entitlement to service connection for a psychiatric disability, to include GAD, or identify such a benefit as being sought.  While the August 2001 VA Form 21-8940 did reference the Veteran as having anxiety, the Board notes that this form is titled "Veteran's Application for Increased Compensation Based on Unemployability" and the Veteran's representative's cover letter also referenced a TDIU claim.  While the symptom of anxiety was listed on the August 2001 VA Form 21-8940, this appears to have been included in support of the Veteran's TDIU claim.  The Board finds that the listing of a symptom of a psychiatric disability (here, anxiety) on the VA Form 21-8940 to not be sufficient to indicate an intent to apply for entitlement to service connection for a psychiatric disability, to include GAD, or to identify such a benefit as being sought, as would be required for a claim.  As such, the August 2001 VA Form 21-8940 and representative's cover letter did not indicate an intent to seek benefits or identify the benefit sought, with respect to entitlement to service connection for a psychiatric disability, to include GAD, and cannot therefore be considered a claim.  

The next documents that reasonably raised an issue of whether a claim was filed were a group of January 2003 documents.  Initially, the Veteran submitted a VA Form 21-8940 that appeared to be a copy of the August 2001 form discussed above, with only the date changed.  The analysis discussed above is also applicable to the January 2003 VA Form 21-8940 and for the same reasons, it is not considered a claim.  The Veteran also submitted a January 23, 2003 statement that included a request for "individual unemployability" and that "this reconsideration is requested following several years of marginal, part time employment/stressful responses to full time employment."  The Veteran also submitted a statement received January 31, 2003.  This statement included numbered paragraphs, with numbers one and two relating to specific service connection and increased rating claims.  Paragraph number three was labeled "Individual unemployability" and stated that "I have worked part time for several years and the periods of full time employment have been rather stressful with documented increased in blood pressure and anxiety."  The Veteran also stated that "I have included some research referencing multiple medical journals regarding declines in some mental abilities following heart surgery" (the Board parenthetically notes that the Veteran previously had heart surgery).  Included was a one page article from the "Nutrition Action Healthletter."  The article included a section on heart surgery discussing mental decline that occurred after heart surgery.  

Upon review, the January 23, 2003 Veteran statement and January 31, 2003 Veteran statement, and accompanying article, were not a claim for entitlement to service connection for a psychiatric disability, to include GAD.  These documents did not indicate an intent to apply for entitlement to service connection for a psychiatric disability, to include GAD, or identify such a benefit as being sought.  While the January 31, 2003 statement did reference the Veteran as having anxiety, this was included in the Veteran's statement in a paragraph with the heading of "Individual unemployability."  While the symptom of anxiety was listed, this appears to have been included in support of the Veteran's TDIU claim.  The Board finds that the listing of a symptom of a psychiatric disability (here, anxiety) on the Veteran's January 31, 2003 statement to not be sufficient to indicate an intent to apply for entitlement to service connection for a psychiatric disability, to include GAD, or to identify such a benefit as being sought, as would be required for a claim.  With respect to the article submitted, as the Veteran stated in the January 31, 2003 statement, this article was "research referencing multiple medical journals regarding declines in some mental abilities following heart surgery."  It appears that the Veteran was submitting this article as part of his TDIU claim to support that mental abilities may decline following heart surgery, which does not indicate an intent to seek benefits or identify the benefit sought, with respect to entitlement to service connection for a psychiatric disability, to include GAD.  As such, the January 23, 2003 Veteran statement and January 31, 2003 Veteran statement, and accompanying article, did not indicate an intent to seek benefits or identify the benefit sought, with respect to entitlement to service connection for a psychiatric disability, to include GAD, and cannot therefore be considered a claim.  

Following the January 2003 documents discussed, no documents were received prior to the February 28, 2008 claim that reasonably raised an issue of whether, with respect to entitlement to service connection for a psychiatric disability, to include GAD, a claim was filed.

Further, in the July 2009 NOD, reference was made to the April 2008 VA examination report, which referenced the Veteran as having had symptoms that appeared to be of a psychiatric disability in-service.  To the extent that the Veteran may have had symptoms of or in-fact a psychiatric disability at some point prior to February 28, 2008, that does not provide a basis for an earlier effective date.  As noted above, for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  As February 28, 2008 was the date of the Veteran's claim, that is the earliest possible effective date, irrespective of when the Veteran may have had a psychiatric disability.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (stating that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  
    
In sum, February 28, 2008 is the earliest date that VA received communication from the Veteran indicating intent to apply for entitlement to service connection for a psychiatric disability, to include GAD.  Accordingly, February 28, 2008 is the date of the Veteran's claim and is the earliest effective date that can be assigned for the grant of entitlement to service connection for GAD.  As such, the criteria for an effective date prior to February 28, 2008 for the grant of entitlement to service connection for GAD has not been met and the Veteran's claim, therefore, must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).

	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to an effective date prior to February 28, 2008 for the grant of entitlement to service connection for GAD is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


